          Case 1:21-cv-00314 Document 1 Filed 02/03/21 Page 1 of 8



                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLUMBIA


 Roger Severino,

                       Plaintiff,

 v.

 Joseph R. Biden Jr., in his official
 capacity as President of the United
                                                Case No. 1:21-cv-00314
 States; Catherine M. Russell, in her
 official capacity as director of the White
 House Presidential Personnel Office;
 Gautam Raghavan, in his official
 capacity as deputy director of the White
 House Presidential Personnel Office;
 United States of America,

                       Defendants.


                                    COMPLAINT
      Plaintiff Roger Severino was recently appointed to the Council of the Adminis-
trative Conference of the United States (ACUS) by President Donald J. Trump. Mr.
Severino received his Commission on January 16, 2021. The statute governing ACUS
provides that Mr. Severino’s term on the Council lasts for three years, and the statute
makes no provision or allowance for at-will Presidential removal. See 5 U.S.C.
§ 595(b).
      Yesterday, Mr. Severino received an e-mail from Gautam Raghavan, the deputy
director of the White House Presidential Personnel Office. The e-mail was sent “on
behalf of President Biden,” and it asked Mr. Severino to resign from the Council by
5:00 p.m. today. Mr. Raghavan warned Mr. Severino that if he did not resign by that
time, his “appointment to the Council will be terminated.”




complaint                                                                    Page 1 of 8
          Case 1:21-cv-00314 Document 1 Filed 02/03/21 Page 2 of 8




    President Biden has no authority to terminate Mr. Severino’s appointment to the
Council under 5 U.S.C. § 595(b) or Article II of the Constitution. Mr. Severino seeks
a temporary restraining order and preliminary injunction to prevent this unlawful re-
moval.

                         JURISDICTION AND VENUE
    1.    This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because
this case arises under federal law.
    2.    Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of
the events or omissions giving rise to Mr. Severino’s claims occurred in this district.

                                          PARTIES
    3.    Plaintiff Roger Severino is a member of the Council of the Administrative
Conference of the United States (ACUS).
    4.    Defendant Joseph R. Biden Jr. is President of the United States. President
Biden is sued in his official capacity.
    5.    Defendant Catherine M. Russell is director of the White House Presidential
Personnel Office. Ms. Russell is sued in her official capacity.
    6.    Defendant Gautam Raghavan is deputy director of the White House Presi-
dential Personnel Office. Mr. Raghavan is sued in his official capacity.

    7.    Defendant United States of America is the federal government of the United
States.

THE ADMINISTRATIVE CONFERENCE OF THE UNITED STATES
    8.    The Administrative Conference of the United States (ACUS) is an independ-
ent agency of the federal government.
    9.    The Administrative Conference does not wield any executive power. It also
does not exercise “quasi-legislative” or “quasi-judicial” powers. Its mission is to study




complaint                                                                     Page 2 of 8
         Case 1:21-cv-00314 Document 1 Filed 02/03/21 Page 3 of 8




administrative procedures in federal programs and recommend improvements. See 5
U.S.C. § 594 (describing the powers and duties of the Administrative Conference).
    10. The statute governing ACUS is called the Administrative Conference Act,
and it is attached to this complaint as Exhibit 1.

    11. A copy of the ACUS bylaws may be found on the Conference’s website at
https://www.acus.gov/policy/administrative-conference-bylaws.
    12. The Administrative Conference consists of 75 to 101 members, as well as a
small, full-time staff. See 5 U.S.C. § 593.

    13. The chair of the Administrative Conference is appointed by the President,
subject to Senate confirmation. See 5 U.S.C. § 593(b)(1). The chair serves a five-year
term. See id.
    14. The Council of the Administrative Conference functions as the Conference’s
board of directors. See 5 U.S.C. § 595(b) (describing the powers of the Council). The
Council comprises the Chairman plus ten additional members appointed by the Pres-
ident for three-year terms. See id.
    15. The Council’s statutory powers are to:

       (1) determine the time and place of plenary sessions of the Conference
       and the agenda for the sessions. The Council shall call at least one ple-
       nary session each year;

       (2) propose bylaws and regulations, including rules of procedure and
       committee organization, for adoption by the Assembly;

       (3) make recommendations to the Conference or its committees on a
       subject germane to the purpose of the Conference;

       (4) receive and consider reports and recommendations of committees
       of the Conference and send them to members of the Conference with
       the views and recommendations of the Council;

       (5) designate a member of the Council to preside at meetings of the
       Council in the absence or incapacity of the Chairman and Vice Chair-
       man;



complaint                                                                    Page 3 of 8
        Case 1:21-cv-00314 Document 1 Filed 02/03/21 Page 4 of 8




      (6) designate such additional officers of the Conference as it considers
      desirable;

      (7) approve or revise the budgetary proposals of the Chairman; and

      (8) exercise such other powers as may be delegated to it by the Assem-
      bly.
5 U.S.C. § 595(b).
    16. The Council has additional powers described in the ACUS bylaws, which
include the powers to:

      Approve or deny Conference membership of non-Government persons
      proposed for appointment by the Chairman. Bylaws § 302.2(b); 5
      U.S.C. § 593(b)(6).

      Approve or deny any Chairman request to the head of an appointing
      Government agency to designate a replacement member who is unwill-
      ing or unable to devote the necessary attention to Conference duties
      and approve or deny any Chairman proposal or attempt to terminate a
      non-Government member’s appointment. Bylaws § 302.2(a).

      Approve or deny proposed Chairman appointments of persons who
      have served as members of or liaisons to the Conference for six or more
      years, former members who have served as members of the federal ju-
      diciary, or former Chairmen of the Conference, to the position of senior
      fellow and renewals of such appointments. Bylaws § 302.2(e).

      Approve or deny proposed Chairman appointments of persons who do
      not serve under any of the other official membership designations to
      the position of special counsel and renewals of such appointments. By-
      laws § 302.2(f).

      Approve or deny additional standing committees proposed by the
      Chairman or proposals to rename, modify, or terminate any standing
      committee. Bylaws § 302.3(a).

      Approve or deny the Chairman establishing special ad hoc committees
      and assigning special projects to such committees and renewals or ter-
      minations of such committees. Bylaws § 302.3(b).




complaint                                                                  Page 4 of 8
         Case 1:21-cv-00314 Document 1 Filed 02/03/21 Page 5 of 8



       Approve or deny the Chairman making liaison arrangements with rep-
       resentatives of the Congress, the judiciary, federal agencies that are not
       represented on the Conference, and professional associations, and the
       extension of such arrangement. Bylaws § 302.4(a), (b).


    17. No more than five members of the Council may be employees of federal
regulatory agencies or executive departments. See 5 U.S.C. § 595(b). The remaining
Council members must be drawn from outside the federal government. See id.
    18. The President may, if he wishes, designate one of the Council members as
Vice Chair. See 5 U.S.C. § 595(b).
    19. The Assembly of the Conference consists of the membership of ACUS meet-
ing in plenary session. See 5 U.S.C. § 595(a). The Assembly has ultimate authority
over all activities of the Administrative Conference. See id.
    20. The Assembly of the Conference is an “advisory committee” subject to the
Federal Advisory Committee Act (FACA), Pub. L. 92-463 (October 6, 1972). Ac-
cordingly, the public must be given notice in the Federal Register of meetings of the
Assembly, its meetings are open to the public, and any documents provided to the
Assembly are available to the public.

                                        FACTS
    21. Plaintiff Roger Severino is a member of the Council of the Administrative
Conference. Mr. Severino was appointed to the Council by former President Donald
J. Trump, and he received his Commission on January 16, 2021.
    22. The statute governing ACUS provides that Mr. Severino’s term on the
Council lasts for three years, and the statute makes no provision or allowance for at-
will Presidential removal. See 5 U.S.C. § 595(b) (“The term of each member, except
the Chairman, is 3 years.”).




complaint                                                                     Page 5 of 8
         Case 1:21-cv-00314 Document 1 Filed 02/03/21 Page 6 of 8




    23. On February 2, 2021, Mr. Severino received an e-mail from Gautam
Raghavan, the deputy director of the White House Presidential Personnel Office, that
said:

        Good afternoon,

        I am writing on behalf of President Biden to request your resignation
        from the Administrative Conference of the United States Council by
        5:00 p.m. ET tomorrow, Wednesday, February 3. If you do not resign
        by that time, your appointment to the Council will be terminated.

        Thank you for your time and service.
Exhibit 2.
    24. Mr. Severino replied to this e-mail and wrote:

        Hello Gautam,

        Was surprised by your note. What are the grounds for the request for
        my resignation so early in my appointed term?

        Thanks,

        Roger
Exhibit 2.
    25. Neither Mr. Raghavan nor anyone else from the White House has re-
sponded to Mr. Severino’s e-mail.
    26. Mr. Severino has not resigned and will not resign in response to President
Biden’s request, and he is facing a threat of imminent termination.
    27. On information and belief, Mr. Raghavan has sent similar e-mails to ACUS
Council members Jennifer Dickey, Andrew Kloster, and Daniel Epstein, asking them
to resign and threatening them with termination if they do not resign by 5:00 p.m.
eastern time today.




complaint                                                                 Page 6 of 8
         Case 1:21-cv-00314 Document 1 Filed 02/03/21 Page 7 of 8



                              CLAIM FOR RELIEF
    28. President Biden has no statutory authority to terminate Mr. Severino’s ap-

pointment to the Council. The statute governing ACUS provides that Mr. Severino’s
term “is 3 years,” at it makes no provision or allowance for at-will presidential removal.

See Wiener v. United States, 357 U.S. 349 (1958).
    29. President Biden has no constitutional authority under Article II to termi-
nate Mr. Severino’s appointment to the Council. The Council does not wield any
executive power — indeed, it does not wield any power at all as a purely advisory en-
tity — so President Biden has no constitutional power to terminate Mr. Severino or
any other member of the Council. See Humphrey’s Executor v. United States, 295 U.S.
602 (1935); Seila Law LLC v. Consumer Financial Protection Bureau, 140 S. Ct.
2183, 2199–2200 (2020) (acknowledging that the President has no constitutional
prerogative to remove members of “multimember expert agencies that do not wield
substantial executive power”).
    30. President Biden’s threatened termination of Mr. Severino and his fellow
members is therefore unlawful and should be promptly enjoined.
    31. Mr. Severino brings his claim under the causes of action established in 5
U.S.C. § 704, 28 U.S.C. § 2201, and Larson v. Domestic & Foreign Commerce Corp.,
337 U.S. 682, 689–91 (1949).

                         DEMAND FOR JUDGMENT
    32. Mr. Severino respectfully requests that the court:
            a.   declare that the defendants have no authority to terminate Mr. Sev-
                 erino’s appointment to the Council;
            b.   hold unlawful and set aside any action that terminates or threatens to
                 terminate Mr. Severino’s appointment;
            c.   issue a temporary restraining order and preliminary and permanent
                 injunctions that prevent the defendants from removing Mr. Severino



complaint                                                                      Page 7 of 8
       Case 1:21-cv-00314 Document 1 Filed 02/03/21 Page 8 of 8




                 or his colleagues from the Council, and that restores their appoint-
                 ments to the Council if the President purports to remove them before
                 this Court has opportunity to act;
            d.   award costs and attorneys’ fees;

            e.   grant other and further relief that the Court may deem just, proper,
                 or equitable.

                                             Respectfully submitted.

                                              /s/ Jonathan F. Mitchell
                                             Jonathan F. Mitchell
                                             DC Bar No. 496344
                                             Mitchell Law PLLC
                                             111 Congress Avenue, Suite 400
                                             Austin, Texas 78701
                                             (512) 686-3940 (phone)
                                             (512) 686-3941 (fax)
                                             jonathan@mitchell.law

Dated: February 3, 2021                      Counsel for Plaintiff




complaint                                                                  Page 8 of 8
